Citation Nr: 0011112	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
ruptured right tympanic membrane. 

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for gastro-esophageal 
reflux disease.  
 
4.  Entitlement to service connection for irritable bowel 
syndrome.  

5.  Entitlement to service connection for reactive airway 
disease.

6.  Entitlement to an initial rating for panic disorder, 
greater than 50 percent.

7.  Entitlement to an initial rating for cervical spine 
disability, greater than 10 percent.

8.  Entitlement to an initial rating for low back disability, 
greater than 10 percent.

9.  Entitlement to an initial rating for bronchitis, greater 
than 10 percent.

10.  Entitlement to an initial rating for sinusitis, greater 
than 10 percent.

11.  Entitlement to an initial compensable rating for 
residuals of appendectomy.

12.  Entitlement to an initial compensable rating for left 
knee disability with residuals of anterior cruciate ligament 
(ACL) tear. 

13.  Entitlement to a initial compensable rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1978 to October 1981, 
from February 1986 to December 1986, and from June 1991 to 
June 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for panic disorder, cervical spine 
disability, and low back disability, each evaluated as 
10 percent disabling, and for residuals of appendectomy, 
sinusitis, and bilateral pes planus, each evaluated as 
noncompensably disabling.  The September 1996 rating action 
also denied service connection for residuals of a rupture of 
the right tympanic membrane, bronchitis, a bilateral ankle 
disability, irritable bowel syndrome, gastro-esophageal 
reflux disease (GERD), a left knee disability, and reactive 
airway disease.  

By a rating action in July 1997 the RO granted service 
connection for residuals of a tear to the left anterior 
cruciate ligament (ACL), evaluated as noncompensably 
disabling.  In August 1997 the RO increased the evaluation of 
sinusitis to 10 percent.  Finally, by a rating action in May 
1998 the evaluation of panic disorder was increased to 
50 percent.  With regard to the evaluation of the veteran's 
service-connected disabilities, it is noted that the U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
any rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal." AB v. Brown, 6 
Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1. The record is devoid of current medical evidence of a 
chronic disability related to residuals of traumatic rupture 
of the right tympanic membrane.

2. The record is devoid of current medical evidence of a 
bilateral ankle disability.

3. The record is devoid of current medical evidence of 
irritable bowel syndrome.

4.  Residuals of the veteran's service-connected appendectomy 
are manifested by a well-healed scar, diffuse tenderness in 
the upper right hand quadrant with voluntary guarding, and 
subjective complaints of intermittent pains.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic disability resulting from residuals of a right 
tympanic membrane rupture is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for a 
bilateral ankle disability is well not grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

3.  The claim of entitlement to service connection for 
irritable bowel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

4.  Resolving doubt in the veteran's favor, the criteria for 
a 10 percent disability rating for residuals of appendectomy 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, and 4.118, Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service medical records show the veteran was seen in October 
1978 with complaints of bilateral ankle pain.  It was noted 
that he had a history of severe pain associated with fallen 
arches and a podiatry consultation was recommended.  Ankle 
pain as well as foot pain is reflected in clinical records 
dated in August 1980 when the assessment was plantar fascial 
strain.  In February 1994 the veteran was treated for soft 
tissue injury to the left ankle.  He had reportedly awakened 
with left ankle pain one day after assuming many awkward 
positions while painting a room at his home.  A podiatry 
consultation was conducted in August 1995 in conjunction with 
the veteran's medical evaluation board.  The diagnoses were; 
1.  Chronic symptomatic (severe) plantar fasciitis, 
bilateral;  2.  Chronic symptomatic heel spur syndrome, right 
greater than left;  3.  Chronic symptomatic posterior tibial 
tendinitis, bilateral, symmetrical, (mild); and 4.  Chronic 
symptomatic flexible, pes planus, bilateral, symmetrical 
(moderate).  Each of the conditions was considered to have 
existed prior to enlistment, with questionable aggravation in 
service.  

Service medical records also reflect that beginning in 1986 
the veteran was seen on multiple occasions for digestive 
symptoms, predominantly nausea and diarrhea, assessed most 
frequently as gastroenteritis.  A problem list associated 
with the service medical records and dated in November 1987 
includes irritable bowel syndrome.  January 1994 clinical 
records reflect an assessment which includes irritable bowel 
symptoms, considered to be secondary to adjustment disorder.  
When the veteran was seen in October 1995 the assessment 
included irritable bowel syndrome, with medication for 
gastro-esophageal reflux disease to be continued.  

The veteran underwent an appendectomy in June 1992.  When he 
was seen for post operative care in July 1992 he was doing 
well on light duty with scars okay.  Clinical records dated 
in September 1992 show that during physical training the 
veteran had sustained abdominal muscle strain in the area of 
the appendectomy.  30 days of light duty was assigned with no 
pull ups or sit ups.  The veteran requested a light duty chit 
again in December 1992.  At that time it was noted he had a 
history of straining his abdominal muscle following surgery.  
It was also recorded that he had been performing his physical 
training on his own with good results.  In March 1994 the 
veteran was treated for a traumatic rupture of the right ear 
drum, after being hit in the ear with a racket ball.  

On VA general medical examination conducted in August 1996 
the veteran presented multiple medical problems.  He gave a 
history of appendectomy in 1992, followed by severe 
tenderness which he related to physical training and 
stretching.  Since that time he reported tenderness with 
flexion in various directions and position, but no obvious 
dehiscence or related problem.  The veteran also reported 
slight problems with ascites during his military career, 
which he associated with chronic runny nose, occasional cough 
and chronic bronchitis.  Occasional fever and chills were 
noted as well.  The veteran also complained of heel spurs and 
ankle pain which occurred with standing for any significant 
time.  He complained of burning in the mid chest, but noted 
that heart disease had been ruled out during service.  He 
gave a history of diarrhea and constipation which reportedly 
began 4, to 4 and 1/2 years earlier, and was currently 
manifested by approximately four runny stools a day, with 
occasional constipation.  The veteran associated the onset of 
these symptoms with stress during a particular assignment in 
the military.  Physical examination revealed the tympanic 
membranes were clear.  The abdomen was soft with positive 
bowel sounds.  There was some diffuse tenderness in the left 
lower quadrant and upper right quadrant, but no true rebound 
demonstrated.  Voluntary guarding was noted.  There was a 
well healed scar in the upper right hand quadrant.  The 
pertinent assessment included.  1.  Status post appendectomy 
by history.  He has intermittent pains, 2.  Bilateral ankle 
problems; orthopedic evaluation planned, and 3.  Gastro-
esophageal reflux disease. 

A VA examination for audio and ear disease was also conducted 
in August 1996.  On audiological evaluation the veteran 
reported episodic tinnitus.  He had normal hearing acuity 
bilaterally.  The veteran also gave a history of rupture of 
the right tympanic membrane in service, which had 
subsequently healed.  He had had no problems since that time 
with the exception of tinnitus.  Physical examination 
revealed tympanic membranes with mild laryngosclerosis on the 
right.  The tympanic membranes were mobile bilaterally, and 
ear canals were within normal limits.  The impression was 
that there was no significant pathology related to the ears.  
The veteran was status post healed perforation in the right 
ear.  

On VA orthopedic examination in September 1996 the veteran's 
complaints included dull aching pain in both ankles of two 
years duration, with no history of injury.  The veteran also 
denied any history of effusion in the ankles.  Reportedly he 
obtained relief of the symptoms with rest and he was not 
currently undergoing treatment for his ankle pain.  Physical 
examination of the ankles revealed no effusion scars.  There 
was 5/5 strength with the dorsi and plantar flexion of the 
right and left ankles.  Dorsiflexion was to 15 degrees and 
plantar flexion was 45 degrees, bilaterally.  There was 
negative drawer sign and no evidence of instability to varus 
or valgus stress of either ankle.  The pertinent impression 
was right and left ankle pain; subjective in nature with no 
clinical evidence to support pathological etiology.  
 
Of record is a statement dated in April 1997 and signed by a 
Naval physician who identified himself as the veteran's 
primary medical board physician for multiple orthopedic 
conditions.  The doctor also related that during visits the 
veteran had made him aware of several other medical 
conditions for which he felt he was not receiving adequate 
medical care in the service.  The physician stated he wrote 
to verify those disorders which were discussed on active 
duty.  The most debilitating disorders were back and neck 
disabilities, but additional conditions directly related to 
military service, which the veteran had discussed with the 
doctor included: moderate to severe ankle pain and constant 
major irritable bowel syndrome.  

Also of record are private medical reports dated in October 
1996 to May 1997 which reflect that when the veteran was 
treated for sinusitis and bronchitis, he reported a medical 
history that included irritable bowel syndrome and irritable 
stomach.  

When the veteran testified at his March 1998 personal hearing 
at the RO, he reported discomfort in the abdominal area which 
he attributed to the residuals of appendectomy.  These 
symptoms manifested when he was using crutches and he 
described them as a 7 or 8 on a scale of 1 to 10.  In 
response to questioning about the residuals of ruptured right 
tympanic membrane, the veteran said he had occasional ear 
pain, but did not know how much of it was associated with his 
sinus problems.  He complained of various ankle symptoms with 
weightbearing to include swelling, crepitation, and 
tenderness, in addition to severe pain described as a 9 on a 
scale of 1 to 10.  With regard to irritable bowel syndrome 
the veteran described symptoms of diarrhea, and lower stomach 
pain, approximately 5 times a day, increased with nervous 
tension.  He was not currently being seen for treatment, but 
used Kaopectate as had been prescribed in the past.

Legal Analysis

1. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded. In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence). Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  Without proof of a 
present disability, there can be no well-grounded claim. 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

The record shows the veteran was treated in service for 
traumatic rupture of the right tympanic membrane.  However, 
no significant pathology of the ears was found on VA 
examination in August 1996.  At that time the assessment was 
status post healed perforation of the right ear drum.  
Accordingly, the veteran's claim of service connection for 
residuals of a ruptured right tympanic membrane is not 
plausible in light of the absence of competent medical 
evidence of a current disability. Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).

Similarly, although service medical records reflect treatment 
for ankle pain, and symptoms attributed to irritable bowel 
syndrome, the record presents no current medical evidence of 
ankle pathology, and no post service medical evidence of 
treatment or diagnosis of irritable bowel syndrome, which is 
noted by history only.  Absent the submission of competent 
medical evidence of a current disability, the veteran's claim 
for service connection for each of these conditions is 
implausible and not well grounded. Epps, supra; Brammer, 
supra. 


2. Increased Rating 

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim for a compensable evaluation for residuals of 
appendectomy and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  38 C.F.R. § 4.3 requires VA to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  Where the regulations provide no 
specific rating for a disorder, it is permissible to rate 
under a closely related disease in which the functions 
affected, anatomical localizations and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.  

For consideration in the evaluation of the residuals of 
appendectomy are the provisions of Diagnostic Code 7803, 
pertaining to superficial scars that are poorly nourished, 
with repeated ulceration, which are assigned a 10 percent 
disability rating.  Superficial scars that are tender and 
painful on objective demonstration also are rated as 
10 percent disabling under Diagnostic Code 7804.  Pursuant to 
Diagnostic Code 7805, other scars are rated on the basis of 
limitation of function of the part affected.  

Current medical evidence shows the residuals of appendectomy 
are manifested by a well-healed scar, diffuse tenderness in 
the upper right hand quadrant with voluntary guarding and 
subjective complaints of intermittent pains.  Inasmuch as 
there is no indication of a poorly nourished and ulcerated 
scar the criteria for a compensable rating under Code 7803 
are not demonstrated.  Similarly in the absence of objective 
evidence of motion limited by pain, the record does not 
warrant a 10 percent evaluation under the criteria set forth 
at Code 7805.  However, when reasonable doubt regarding the 
current level of disability is resolved in the veteran's 
favor, the evidence presents the criteria for a compensable 
rating for a tender scar under Code 7804.  


ORDER

The claims for service connection for residuals of a rupture 
of the right tympanic membrane, bilateral ankle disability, 
and irritable bowel syndrome, are denied as not well-
grounded.  

A 10 percent rating is granted for residuals of appendectomy, 
in accordance with  the law and regulations governing the 
award of monetary benefits.  


REMAND

Inasmuch as the regulations pertaining to the rating of 
respiratory disabilities were revised effective October 7, 
1996, and those governing the evaluation of psychiatric 
disabilities were revised effective November 7, 1996, the 
veteran is entitled to evaluation of his disabilities under 
either the previously existing regulations or the newly 
amended regulations, - whichever is determined to be more 
favorable in his individual case.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); VA O.G.C. Prec. 11-97.  The record 
reflects that in its August 1997 evaluation of sinusitis the 
RO cited only the amended schedular rating criteria, while in 
the May 1998 rating of bronchitis only the criteria which 
were in existence prior to October 1996 were cited.  Further, 
on both occasions when the veteran's panic disorder was 
evaluated only the amended regulatory provisions have been 
cited and discussed. 

It is further noted that VA's obligation to assist the 
veteran in the development of evidence pertinent to his well-
grounded claims for higher evaluations of his service-
connected disabilities, includes the conduct of a thorough 
and contemporaneous examination, which takes into account the 
records of prior medical treatment. See Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  Where the evidence does not 
adequately reflect the current state of the condition, the VA 
must provide a new examination, to obtain sufficient 
information for assessment of the current level of 
disability, in accordance with the applicable rating 
criteria. Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)); 
See Massey v. Brown, 7 Vet.App. 204 (1994).  The record 
reflects that the examinations which have been conducted for 
respiratory, and psychiatric disabilities, and for pes planus 
do not provide sufficient information for rating.   

Additionally, it is noted that although the August 1996 VA 
orthopedic examiner recorded that the veteran complained of 
chronic pain in the left knee, cervical spine and low back 
area, the examination report is not in accordance with the 
Court's directives that a VA rating examination must 
adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination.  Deluca v. 
Brown, 8 Vet.App. 202 (1995).  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination, and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups. 

With regard to knee disability, the General Counsel of VA 
held in a precedent opinion that a veteran who has arthritis 
and instability in his knees may receive separate ratings 
under Codes 5003 and 5257 (see VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  The General Counsel has 
further held that separate ratings are only warranted when 
the veteran has limitation of motion in his knee to at least 
meet the criteria for a zero-percent rating under Codes 5260 
or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 
204-7 and 38 C.F.R. §§  4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his osteoarthritis.  See VAOPGCPREC 9-
98 (Aug. 14, 1998). In view of the foregoing, additional 
evidentiary and procedural development is warranted to 
include additional VA respiratory, psychiatric and orthopedic 
examinations.  

Inasmuch as ongoing treatment is reflected in the record, up-
to-date treatment reports also should be compiled.  In this 
regard it is noted that the veteran specifically indicated in 
his March 1998 testimony that he had received private medical 
treatment for bronchitis, eleven or twelve times per year, 
which is not reflected in the medical evidence of record.  It 
was also the veteran's testimony that he had been treated by 
his primary care physician for GERD on multiple occasions 
since service, for reactive airway disease.  Inasmuch as this 
treatment is not reflected by the record, the case presents 
the circumstance in which VA has been put on notice that 
relevant evidence may exist, or could be obtained, which if 
true, would make the veteran's claims for service connection 
for GERD and reactive airway disease plausible.  Thus VA has 
an obligation under 38 U.S.C.A. § 5103 (a) to advise the 
claimant of the evidence needed to complete his claim.  See 
Robinette v. Brown, 8 Vet.App. 69, 80 (1995). 

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private who have examined or 
treated him for bronchitis, sinusitis, 
panic disorder, cervical spine 
disability, low back disability, pes 
planus, and left knee disability since 
service.  After securing the necessary 
releases the RO should request copies of 
any previously unobtained, pertinent 
medical records for association with the 
claims folder.  

3.  The RO also advise the veteran that 
in order to complete his applications for 
service connection for GERD and reactive 
airway disease, he needs to obtain and 
submit competent medical evidence of a 
current disability and a nexus to active 
service, or a continuity of 
symptomatology from the time of 
separation.  He should be advised that 
statements from his treating physician or 
other health care provider reflecting the 
information described above is the type 
of evidence needed to satisfy the 
requirement.  He should be given the 
opportunity to submit medical evidence 
from any physician or health care 
provider regarding a current disability 
from GERD and/or reactive airway disease, 
and its relation to disease in service.  
Any medical evidence received from the 
veteran should be associated with the 
claims folder.  

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a thorough psychiatric 
examination to ascertain the current 
extent of panic disorder, to include 
social and industrial impairment 
resulting from his service-connected 
disability.  The examiner must thoroughly 
review the claims folder prior to 
evaluating the veteran.  The examination 
report should provide detailed 
descriptions of current psychiatric 
symptomatology, reported consistent with 
the applicable rating criteria.  The 
examiner should also assign a score on 
the Global Assessment of Functioning 
(GAF) scale, and indicate what the score 
represents in relationship to the 
veteran's social and industrial 
functioning.  

4.  The veteran should also be provided a 
through examination of the respiratory 
system to assess the nature and extent of 
symptoms attributed to bronchitis and 
sinusitis.  The examiner must thoroughly 
review the claims folder prior to 
evaluating the veteran.  All indicated 
special tests and studies should be 
conducted, and all clinical findings 
clearly reported in the examination 
report consistent with the rating 
criteria for bronchitis and sinusitis.  

5.  In addition the veteran should be 
provided a thorough orthopedic 
examination to assess the nature and 
extent of his service-connected cervical 
spine, low back, left knee, and pes 
planus disabilities.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  All indicated 
special tests and studies, to include 
range of motion studies, should be 
conducted, and all clinical findings 
clearly set forth in the examination 
report.  The manifestations of each 
service-connected disability should be 
clearly described.  Additionally the 
examiner should provide the following 
opinions based upon the medical evidence 
of record:

a.  With regard to the cervical 
spine, lumbosacral spine, and left 
knee, the examiner should be asked 
to provide an opinion as to whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use of the cervical spine, 
lumbosacral spine, and left knee 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  

c.  With regard to each of the 
veteran's feet the examiner should 
indicate whether the following 
conditions are found to be present - 
1.) weight bearing line over or 
medial to the great toe, inward 
bowing of the tendo achilles, pain 
on manipulation and use of the feet, 
2.) objective evidence of marked 
deformity (pronation, abduction ) 
pain on manipulation and use 
accentuated, indications of swelling 
on use, and characteristic 
callosities, 3.) marked pronation, 
extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation not 
improved by orthopedic shoes or 
appliances.    


All opinions expressed must be supported 
by reference to the medical evidence of 
record.

6.  Following the completion of the above 
requested actions, the veteran's claims 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations.  In the event that the 
claim for service connection for GERD 
and/or reactive airway disease is 
determined to be well-grounded, the RO 
should conduct any additional development 
which is found to be indicated, prior to 
a merits review of the claim(s).  In 
rating the veteran's service-connected 
panic disorder, sinusitis and bronchitis, 
the RO must determine whether the amended 
rating criteria for psychiatric and 
respiratory disabilities, or the criteria 
previously in effect are more beneficial 
to the veteran on evaluation of each 
disability.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

